Citation Nr: 1341507	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-04 455	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right knee replacement with limited range of motion, prior to June 12, 2007 and from August 1, 2008.  

2.  Entitlement to an initial evaluation in excess of 10 percent for a medial meniscal tear, left knee, prior to January 6, 2009 and from March 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a November 2009 rating decision of the RO in Albuquerque, New Mexico.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating claims for the Veteran's knees are on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2012).

The Board concludes that the July 2011 VA examination is not adequate for the purpose of adjudicating the Veteran's claims pertaining to an increased rating for his left and right knee disabilities.  Another VA examination is necessary because the evidence indicates that the Veteran's left and right knee disabilities have worsened since the last VA examination, and the last VA examination is too remote to constitute a contemporaneous examination; thus, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The Veteran's representative argues, in the July 2013 informal hearing presentation, that another VA examination is warranted as the Veteran's knee disabilities have increased in severity since the July 2011 examination.  This contention is supported by the record of evidence as the Veteran reported increased pain in VA treatment records dated after the July 2011 examination.  Additionally, VA treatment records show that the Veteran received physical therapy for his right knee in September 2011 and three Hyalgan injections in his left knee during August 2011 and September 2011.  Thus, based on this evidence, a new examination is required for each claim.

Additionally, the July 2011 VA examination is not adequate for rating the Veteran's knee disabilities as the examiner stated it would be speculation to estimate the Veteran's loss of motion during flare-ups.  However, comment on whether painful motion or other factors (premature or excess fatigability, incoordination, etc.) resulted in additional functional loss, such as during prolonged or repeated use when the Veteran's symptoms are most problematic ("flare ups"), is a necessary part of the examination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Moreover, the July 2011 VA examiner did not provide a rationale as to why it would be speculation to estimate of loss of motion during flare-ups, thus a remand is necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Also, updated VA treatment records should be obtained and associated with the claims file.  The Veteran has most recently received treatment from the VA Black Hills Health Care System.  This includes VA Black Hills Health Care System treatment records from February 2012 to May 2013 and an August 2012 VA examination, which are both referenced in a September 2012 rating decision.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA Black Hills Health Care System and any associated outpatient clinics, since September 2011 (including VA treatment records from February 2012 to May 2012 and an August 2012 VA examination, referenced in a September 2012 rating decision), and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

The September 2012 rating decision also reveals that May 2012 treatment records, from the Regional Rehabilitation Institute, were considered.  However, these records are not associated with the claims file.  Thus, on remand, the May 2012 treatment records, from the Regional Rehabilitation Institute, should be associated with the claims.  Additionally, the necessary authorization should be obtained from the Veteran, and any additional records from this provider should be attempted to be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Finally, the Board finds it necessary to remand the issue of entitlement to a TDIU, to the agency of original jurisdiction for additional development and consideration.  As noted in the Introduction, the issue of a TDIU is raised by the record.  Specifically, in an August 2011 VA treatment record, the Veteran reported that he was unemployed due to pain related to his spine and knees.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  

The Veteran has not been provided a VCAA notice letter for his TDIU claim. Additionally, the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected disabilities cause him to be unemployable.  Such an opinion would be useful in adjudication of the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.  

2.  Provide the Veteran a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," for completion and return to VA.

3.  Obtain the Veteran's VA treatment records, from VA Black Hills Health Care System and any associated outpatient clinics, since September 2011 (including VA records treatment records from February 2012 to May 2012 and an August 2012 VA examination, referenced in a September 2012 rating decision), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

4.  Associate the May 2012 treatment records, from the Regional Rehabilitation Institute, referenced in the September 2012 rating decision, with the claims file.  Additionally, the necessary authorization should be obtained from the Veteran, and any additional records from this provider should be attempted to be obtained and associated with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

5.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his right knee and left knee disabilities and to address the TDIU claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file should be made available for review in conjunction with the examination.  

a.  The examiner should report all ranges of motion of the left and right knee, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the either knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

b.  The examiner should also state whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.  Additionally, the examiner should state whether the Veteran has chronic residuals of a right knee replacement consisting of severe painful motion or weakness in the affected extremity.  

c.  The examiner is also asked to obtain a complete occupational history from the Veteran, and to provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, without consideration of his non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

6.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal and adjudicate the issue of entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

